COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00226-CR


Thomas Ray Braden, Jr.                 §    From the 97th District Court

                                       §    of Montague County (2008-
                                            0000041M-CR)

v.                                     §    November 12, 2015

                                       §    Opinion by Chief Justice Livingston

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Terrie Livingston
                                      Chief Justice Terrie Livingston